SEILER, Judge
(concurring in result).
I agree with Judge Bardgett’s view that it was not error to include the words “to the right” in the humanitarian instruction, but I would nevertheless affirm the action of the trial court in granting a new trial, for the final reason stated in the opinion of the court of appeals, Weier, J., as follows.
“ . . . Defendant contended in his aftertrial motion and in his brief on appeal that the submission of primary negligence of excessive speed and humanitarian negligence of failing to stop were theories mutually repugnant and inconsistent under the facts of this case. Plaintiff adduced evidence to prove defendant’s straight skid of 62 feet into collision with plaintiff’s car. His witness testified to an estimated speed of 40 miles per hour, but no evidence was introduced as to stopping distance at this speed. Plaintiff, by deposition of defendant, introduced estimated speed of defendant at 25 miles per hour with a stopping distance of 20 feet or more, later increased by defendant at trial to about 60 feet. Primary negligence of excessive speed and humanitarian negligence of failing to stop may be made the subjects of separate instructions in the same case. But where the theories are inconsistent by reason of having to select a different set of facts upon which they are based, then the opposite is true and the submission of both is reversible error. Elliott v. Richardson, Mo.App., 28 S.W.2d 408, 410[3]; Dilallo v. Lynch, 340 Mo. 82, 101 S.W.2d 7, 10[l-6]. Here plaintiff submitted a primary negligence instruction based upon excessive speed readily demonstrated by an estimated speed of 40 miles per hour where the posted speed limit was 25 miles per hour. Further, defendant’s car after application of brakes skidded straight for a distance of 62 feet into collision with plaintiff’s car. He then submitted a humanitarian instruction based upon the negligent acts of failure to stop and swerve. We must assume this submission was based upon defendant’s estimated speed' of 25 miles per hour with defendant’s estimated stopping distance ranging from 20 to as much as 60 feet, since no estimate of stopping distance was adduced for the speed of 40 miles per hour. Plaintiff was entitled to the benefit of evidence offered by defendant which tended to support his theory of the case consistent with his evidence, but he cannot claim the benefit of defendant’s evidence which contradicts his own testimony and is at war with his theory of the case. Elkin v. St. Louis Public Service Co., 335 Mo. 951, 74 S.W.2d 600, 603 [8], See also Fisher v. Gunn, Mo., 270 S.W.2d 869, 873[1], Considering the factual data of speed, distance and the straight skid of defendant’s automobile, the two theories of excessive speed and the ability to swerve or stop after a realization of danger were inconsistent.”